DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 15 January 2021. By this amendment, claims 1, 3 and 6 are amended. 

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 2-9 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, removing, from directly over the portion of the semiconductor body that is not to be silicided, at least a portion of the silicon nitride layer of the protective layer to expose at least a portion of the silicon oxide layer. Rather, Chen et al (USPN 6,468,904), previously cited, disclose maintaining the silicon nitride layer 22 over the portion of the semiconductor body that is not to be silicided in order to protect the portion of the semiconductor body that is not to be silicided during the sputtering and silicidation processes to follow.
Regarding independent claim 10, and claims 11-16 which depend therefrom, and as previously noted in the Non-Final Rejection dated 5 November 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, removing a second portion of the nitride layer from over a portion of the semiconductor body that is not to be silicided.
Chen et al disclose forming the nitride/second blanket layer 22 and removing a portion of the nitride/second blanket layer; Chen et al do not disclose removing a second portion of the nitride/second blanket layer which remains over the portion of the semiconductor body which is to be protected from silicidation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899